          Case 1:19-cr-00696-PAE Document 233 Filed 06/21/21 Page 1 of 7

Andrew J. Frisch
Partner

212-344-5400                                                 26 Broadway, New York, NY 10004
afrisch@schlamstone.com                                      Main: 212 344-5400 Fax: 212 344-7677
                                                             schlamstone.com



June 21, 2021

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
New York, New York 10007

Re: United States v. Ari Teman, 19-CR-696 (PAE)

Dear Judge Engelmayer:

On behalf of Ari Teman, we submit this letter, pursuant to the Court’s order of June 15, 2021
[Docket No. 231], as a motion for the Court’s recusal and in reply to the government’s
opposition [Docket No. 225] to Mr. Teman’s motion to vacate his conviction and dismiss this
case.

    A. This Case Should Be Referred to the Clerk of the Court for Reassignment

While the Bank of America (“BOA”) is not a party to this case, it can no longer be considered
a typical alleged victim. The government’s response to Mr. Teman’s motion to vacate and
dismiss puts BOA in a light that distinguishes United States v. Ravich, 421 F.2d 1196 (2d Cir.
1970), the case cited by the Court in its Order of May 5, 2021. See Docket No. 220.
Wittingly or unwittingly, BOA’s role in this case is intertwined with the government’s
apparent violation of the principles of Brady v. Maryland, 373 U.S. 83 (1963). BOA is not a
bystander where “[t]he result could make no difference to the bank or its
shareholders.” Ravich, 421 F.2d at 1205. It could make a significant difference to BOA,
reputationally and financially, if it has been or continues to be complicit in hiding the truth in
a federal criminal case in which it is alleged to be a victim; has followed the government’s
lead despite concluding that it is not a victim; or deliberately provided the government with a
witness (Ms. Finocchario) to testify at Mr. Teman’s trial who appears not to have been aware
of BOA’s equivocation about whether it could or should use Mr. Teman’s personal account as
an offset. The resulting appearance of conflict favors the Court’s recusal.

While a Judge’s modest indirect financial interest in a non-party does not require recusal,
atypical circumstances can create an appearance of conflict favoring it. See, e.g., Stansell v.
Revolutionary Armed Forces of Colombia, 16-MC-405 (S.D.N.Y. Feb. 17, 2021) (Hon.
Andrew L. Carter citing appearance of conflict created by writs of execution to non-party
JPMorgan Chase withdrawn by the issuer precisely to avoid the appearance of conflict);
United States v. Wolff, 263 Fed. Appx. 612, 2008 U.S. App. LEXIS 2023 (9th Cir. 2008)
(recusal appropriate where rulings could potentially impact a corporate intermediary in which
the judge owned stock); Hartman v. State Farm Mut. Auto. Ins. Co., 817 F. Supp 1566 (S.D.
        Case 1:19-cr-00696-PAE Document 233 Filed 06/21/21 Page 2 of 7




Fla. 1993), aff’d, 77 F.3d 496 (11th Cir. 1996) (insurance agent’s action seeking declaration
that insurer’s policies and procedures were unlawful favored recusal where the judge held a
policy in a named defendant). See also United States v. Nobel, 696 F.2d 231, 235 (3d Cir.
1982) (disagreeing with Ravich’s holding that even a judge’s modest indirect financial interest
in a victim does not require disqualification).

The government’s opposition to Mr. Teman’s motion to dismiss does not refute the inference
that, before trial, BOA decided to use Mr. Teman’s personal account to offset or recover part
of BOA’s loss and so advised the government. In the post-trial affidavit signed (but almost
certainly not drafted) by Ms. Finocchiaro, she expressly addressed the status of Mr. Teman’s
personal account, an issue which the government assiduously avoided when she testified at
trial. The affidavit awkwardly stated that BOA “is” unable to use Mr. Teman’s personal
account to offset its loss [paragraph 4], not that BOA believed it had been unable to do so at
the time of trial. The affidavit also stated that Ms. Finocchario had been notified after trial by
“another Bank of America employee” that BOA had in fact previously used Mr. Teman’s
personal account to offset its loss [paragraph 7]. The affidavit was conspicuously silent as to
whether BOA was using (or believed it could use) Mr. Teman’s personal account when she
testified at trial.

Meanwhile, BOA has flip-flopped as to whether to use Mr. Teman’s personal account to
recover its loss. In addition, despite a verdict finding Mr. Teman guilty of defrauding BOA, it
returned all the remaining positive balances in Mr. Teman’s BOA accounts rather than invoke
its available remedies. While BOA is not a party to this case (which would mandate the
Court’s recusal), it is front and center on issues raised by Mr. Teman’s motion, including its
role in the government’s Brady violation, and whether BOA is a reluctant victim following
the government’s script despite concluding that it was not defrauded. Rather than provide an
affidavit from BOA’s legal counsel or some other BOA employee fully informed about this
case to explain actions apparently at odds with BOA’s status as a victim, the government
proffers an affidavit from the plainly uninformed Ms. Finocchario. Proper resolution of Mr.
Teman’s motion requires scrutiny of (and conclusions about) BOA’s conduct and status in
this case, which creates an appearance of conflict favoring recusal.

   B. Mr. Teman’s Motion for Vacatur and Dismissal Should be Granted

On December 1, 2020, the Court questioned the government about its obligations under
recently-enacted Rule 5(f) of the Federal Rules of Criminal Procedure. Docket No. 182 at 15-
17. The Court reminded the government that it is obligated to disclose “all information,
whether admissible or not, that is ‘favorable to’ the defendant, ‘material either to guilty or to
punishment,’ and known to the government:”

       The government must make good-faith efforts to disclose such information to the
       defense as soon as reasonably possible after its existence becomes known to the
       government. The government must also disclose information that can be used to
       impeach the trial testimony of a government witness, and must do so sufficiently in
       advance of trial in order for the defendant to make effective use of it at trial.



                                                2
        Case 1:19-cr-00696-PAE Document 233 Filed 06/21/21 Page 3 of 7




Docket No. 182 at 16. The Court advised the government that judicial remedies for a
violation of Brady and its progeny include vacating a conviction after trial and imposing
sanctions on the government lawyer responsible for the violation. Upon the Court’s inquiry,
the government assured the Court as follows: “Yes, I understand our obligations. And we
have fulfilled and will fulfill our obligations.” Docket No. 182 at 17.

Rule 5(f) is the latest in a litany of judicial pronouncements and prophylactic efforts over the
decades to command fealty to the indispensable principle that prosecutors may strike hard
blows, but not foul ones. Berger v. United States, 295 U.S. 78 (1935). These efforts include
Brady itself and its many subsequent judicial re-affirmations, a smorgasbord of internal
memoranda periodically issued within the Department of Justice to legal staff, and oft
renewed efforts to “train” prosecutors about this ostensibly self-evident obligation rooted in
fundamental fairness and due process.

Eighteen months since trial, seven months since Mr. Teman’s scheduled sentencing, and
notwithstanding the government’s ten-page letter in opposition to Mr. Teman’s motion, the
government still refuses to say whether BOA told the government before trial that it was using
and/or believed it could use Mr. Teman’s personal account as an offset or to recover part of its
loss.

Prosecutors make mistakes and are perhaps no more or less infallible than others. But the
government in this case has had multiple opportunities to address its fallibility. Rather than
avail itself of those opportunities, the government has double-downed on its violation,
attempting what might charitably be described as an effort to power through it. Less
charitably, the government has resorted to a cover-up, which makes its initial gamesmanship
all the more unforgiveable.

It is now indisputable that the government’s disclosure to the Court on November 30, 2020,
the literal eve of Mr. Teman’s then-scheduled sentencing, was deliberately misleading. The
government wrote to the Court in a studiously-worded sentence that it had just “learned from
a Bank of America representative that certain money held in a hold-harmless account had
been applied to the bank’s losses, and that the bank eliminated certain fees from its loss
calculation.” Docket No. 174 (emphasis added). The government did not write the Court that
the “certain money” was the positive balance in Mr. Teman’s personal account. When Mr.
Biale and Ms. Kellman thereafter separately inquired of the government (after the government
had expressly assured this Court that it understood its Brady obligations), the government
continued to hide the ball. The government volunteered to a different question posed by Mr.
Biale that BOA had been unable to offset its losses “since [Mr. Teman’s] other accounts are
held by different corporate entities.” See Docket No. 219 at 8. The government thereafter
continued to obscure the truth, telling Ms. Kellman, in substance, that the “certain money”
referenced in its letter to the Court consisted of bank fees. The government wrote in a
subsequent email to Ms. Kellman that “the funds were held in different corporate accounts so
they could not be used to offset losses.” Docket No. 219 at 8-9. Thus, according to the
government’s representations to this Court and defense counsel, its eleventh-hour disclosure
on November 30, 2020, represented a mere ministerial adjustment. So much for the



                                                3
       Case 1:19-cr-00696-PAE Document 233 Filed 06/21/21 Page 4 of 7




government’s express assurance to this Court that it understood its Brady obligations. See
Docket No. 182 at 17.

It appears inescapable that the timing of the government’s disclosure was calculated to
disadvantage Mr. Teman, a violation of the independent requirement that the government
disclose favorable evidence as soon as known to the government so the defendant can make
effective use of it, such as impeach a witness like Ms. Finocchario at trial. The government
waited until the literal eve of Mr. Teman’s scheduled sentencing to make its disclosure,
realizing (correctly) that figuring out the truth would take significant time. As previously
explained to the Court [Docket No. 219 at 10-12], it took Mr. Teman’s current counsel
virtually daily conversations with each other and multiple experts over a period of weeks,
together with the benefit of multiple reviews of the relevant portions of the record, to figure
out what the government had done. The inference of deliberately-timed latest-possible-
moment disclosure is supported by the government’s dissembling in response to the
subsequent inquiries of Mr. Biale and Ms. Kellman. That inference is also supported by the
way that the government elicited the misleading testimony of Ms. Finocchario at the very end
of her direct examination to maximize unfair strategic advantage. The government cannot
fairly obscure the truth at so many points in this case and persuasively claim [see Docket No.
225 at 5] that Mr. Teman is now out of luck because his lawyers trusted that the government
had complied with its Brady obligations, as it expressly assured this Court. See Docket No.
182 at 17.

But there’s more. Defense counsel’s confidential and comprehensive twelve-page letter to the
government of April 2, 2021, explained their reasons for believing that the government had
deliberately suppressed an exculpating fact. Even now, the government has not (and cannot)
refute that inference. Instead, on April 23, 2021, the government filed an affidavit of Ms.
Finocchiaro [Docket No. 215-5] that, for the first time, made reference to BOA’s inability to
use Mr. Teman’s personal account to offset BOA’s loss [at paragraph 4], as if it was obvious
that she had previously so testified, though the government’s questioning at trial had danced
around its understanding of the then-status of Mr. Teman’s personal account. The same
Finocchario affidavit claimed that BOA “is” unable to offset losses using different corporate
or personal accounts [paragraph 4 (emphasis added], but the affidavit also stated that BOA
had previously done so [paragraph 7], without disclosing whether there was reason to believe
that BOA had been using Mr. Teman’s personal account as an offset during trial.

The government attempts to deride this issue as much ado about nothing. To the contrary, it
is much to do about the government telling a Judge one thing about honoring Rule 5(f) while
doing another. This issue does not live in the margins of this case. As the Second Circuit has
explained:

       Our Court and others have long recognized that Brady violations obscure a trial's
       truth-seeking function and, in so doing, place criminal defendants at an unfair
       disadvantage. When the government impermissibly withholds Brady material, "its
       case [i]s much stronger, and the defense case much weaker, than the full facts would .
       . . suggest[]." Kyles, 514 U.S. at 429. Where, as here, "the government suppressed
       evidence in its possession which was both exculpatory and impeaching, . . . there is a

                                               4
           Case 1:19-cr-00696-PAE Document 233 Filed 06/21/21 Page 5 of 7




          reasonable probability that if the evidence had been disclosed, the outcome of the
          proceeding would have been different." Triumph Capital, 544 F.3d at 164. Even if
          "[i]t is by no means certain that" arguments based on wrongfully withheld evidence
          "would have swayed the jury, . . . it is a real enough possibility to undermine
          confidence in the verdict." Id. at 163.

United States v. Mahaffy, 693 F.3d 113, 134 (2d Cir. 2012).

The government’s hypothesizing about whether the status of Mr. Teman’s personal account at
trial was important should not be indulged. The government repeatedly hid the truth precisely
because the government itself realized its importance; knew or should have known that Ms.
Finocchario’s testimony about the bank’s rights was misleading and erroneous; and knew or
should have known that its inference of Mr. Teman’s intent from intra-account transfers was
bogus. Fair inferences of materiality drawn from deceit should apply with equal force to
people prosecuted by the Department of Justice as well as those in its employ.

It is as unseemly for the government now to rehash its eight-pointed summation arguments
[Docket No. 225 at 9; T980-93] in the context of this motion as it is unavailing. The
government’s eight points fall into two categories: (1) inferences drawn from Mr. Teman’s
dealings with his customers, which are an inadequate basis for bank fraud [see Docket No.
222 at 4]; and (2) inferences drawn from Mr. Teman’s purported intent to defraud BOA, used
by the government to prove both bank and wire fraud. Without the government’s use of
inferences of bank fraud to prove wire fraud, the jury would likely have seen the
government’s case as a pedagogical civil dispute: Mr. Teman’s customers lost no money.
The government’s repeated arguments about intra-account transfer to prove all the charges in
the case, on top of its deliberate non-disclosure of BOA’s use of an account for offset
[Finocchario post-trial affidavit at Paragraph 7], disabled the jury from fairly considering all
the charges and made the case for conviction seem “much stronger, and the defense case
much weaker, than the full facts would . . . suggest[]." Kyles, 514 U.S. at 429.

If Professor Fraher’s declaration is truly worthy of the government’s critique [see Docket No.
225 at 8], the government could have submitted an opposing declaration from one of BOA’s
experienced banking lawyers. The caliber of BOA’s in-house legal office is reflected in the
credentials of its current general counsel. He graduated first in his class from the University
of Virginia School Law, clerked for Chief Justice William H. Rehnquist and Circuit Judge J.
Harve Wilkinson III, and served as deputy counsel to President George W. Bush and general
counsel to Ford Motor Company. 1 If this case is too off the radar of BOA’s most senior
lawyers despite BOA’s purported status as the victim of a federal crime, the government
could have obtained an opposing declaration from another qualified banking expert at BOA or
elsewhere. The government did not do so because Professor Fraher is as well-credentialed an
authority in this area as exists, and there is no true basis for legitimate quarrel. The
government’s parsing of Professor Fraher’s explanation of the semantic distinction between a
bank’s rights to set off and recovery [Docket No. 225 at 8] is as misleading as the testimony it
elicited from Ms. Finocchiaro and the bogus argument it urged the jury to accept.


1   See https://newsroom.bankofamerica.com/david-leitch.

                                                    5
        Case 1:19-cr-00696-PAE Document 233 Filed 06/21/21 Page 6 of 7




Nor on this record, as the government claims, did Ms. Finocchario’s testimony constitute an
appropriate lay opinion. In none of the cases cited by the government [see Docket No. 225 at
6] did a prosecutor, as here, fail to disclose an exculpating fact contradicting the witness’s lay
opinion. Nor, as here, did the government in the cited cases preview the witness’s testimony
“in an abundance of caution” [Docket No. 61-1], but omit the lay opinion. Ms. Finoccharo’s
opinion was an erroneous and misleading statement of the law which she was not qualified to
provide, and which was contradicted by the post-trial affidavit she herself later signed. Only
the government’s curious disclosure to the Court on November 30, 2020, and its head-
scratching responses to Mr. Biale and Ms. Kellman thereafter provided a clue that something
was amiss.

In early 2020, as the government was preparing for and trying Mr. Teman, another team of
prosecutors a few floors away was failing timely to disclose exculpatory information,
attempting to “bury” the information when it was ultimately disclosed, and dissembling about
one such untimely disclosure. See United States v. Nejad, 487 F. Supp. 3d 206 (S.D.N.Y.
2020) (Nathan, J.). On September 16, 2020, Judge Nathan ordered all of this District’s
prosecutors to read her opinion castigating the conduct of the prosecutors in her case. She
suggested that the issue was broader than just Nejad and directed that it be resolved:

       It is possible that the issues articulated above, as well as the precipitating factors the
       Court identifies, are not unique to this case. Indeed, in the last criminal case tried
       before the Undersigned, the Government also seriously breached its Brady
       obligations. See United States v. Robert Pizarro, No. 17-cr-151 (AJN). Following
       that revelation, the Court was repeatedly assured by the leadership of the USAO that
       the matter was being taken seriously, would be systemically addressed through
       training, and would not reoccur. No. 17-cr-151 (AJN), Dkt. No. 135 at 8:11–10:10,
       58:2–15. The record before the Court in this case belies those assurances.

Id. at 214. Within months of Judge Nathan’s strongly-worded opinion, the government in Mr.
Teman’s case represented to the Court and defense counsel that its eleventh-hour adjustment
of restitution was purely ministerial. See Docket No. 219 at 9.

Judicial finger-wagging is mostly effective for prosecutors who understand their obligations
in the first place. More judicial words about Brady would be an especially incongruous
response in a case where the government expressly assured the Court that it understood its
obligations and presumably read Judge Nathan’s ruling in Nejad, as her Honor directed. The
rationale of concrete consequences to deter misconduct does not suspend because the actors to
be deterred are within the Department of Justice.

Despite a confidential opportunity to address its error, the government has resorted to a
studiously-worded attempted cover-up. The time for more warnings and training about the




                                                6
       Case 1:19-cr-00696-PAE Document 233 Filed 06/21/21 Page 7 of 7




government’s obligations has passed. Without the violation in this case, the evidence would
have been insufficient. The conviction should be vacated and the case dismissed.

                                            Respectfully submitted,

                                            /s/ Andrew J. Frisch
                                            /s/ Jolene LaVigne-Albert
                                            Schlam Stone & Dolan LLP

                                            /s/ Susan G. Kellman
                                            25 Eighth Avenue
                                            Brooklyn, New York 11217

                                            Counsel to Ari Teman

cc: United States Attorney’s Office




                                             7
